Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 04/11/22, with respect to the Non-Final Rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, see below.
Claim Status
4.	Claims 1-28 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-10, 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hembree et al. (US 6,296,171) in further view of Takagi et al. (US 5,055,780). (“Hembree” and “Takagi”).
7.	Regarding claim 1, Hembree teaches An apparatus for making temporary bonds to connection pads on wafers, chips or chiplets during testing of same [Figures 1-4, an apparatus for making temporary bonds to connection pads on wafers, chips or chiplets is taught], the apparatus comprising: a probe head or interposer having a plurality of (metallic) probes disposed on a common major surface of a body of (dielectric) material, the plurality of probes each having sloping sidewalls that converge towards or arrive at least one point, ridge and/or other contact region, the probe head or interposer serving, in use, as a device for connecting with said wafers, chips or chiplets during the testing of same, each wafer, chip or chiplet including a surface with a plurality of connection pads thereon which each mate, during said testing, with a corresponding one or ones of the point(s), ridge(s) or other contact region(s) of the plurality of probes associated with the probe head [Figures 1-4, a probe head 24 having plurality of probes 50 disposed on common major surface of a body is shown, probes having sloping sidewalls, probing wafers, chips or chiplets, connection pads 22 is shown; Column 5, lines 59-61 teaches interconnect probe head 24 including conductive traces]; and a press apparatus for applying pressure between the plurality of connection pads on a wafer, chip or chiplet to be tested with the one of more probes of the probe head or interposer thereby forming a temporary bond connection between the plurality of connection pads and corresponding one or ones of the point(s), ridge(s) or other contact region(s) of the plurality of probes [Figures 1-4, a press apparatus 12 for applying pressure between the connection pads 22 with the probes 50 forming a temporary bond is taught, see Column 3, lines 55-60, Column 5, lines 62-66, Column 6, lines 35-54].
Hembree does not explicitly teach metallic probes disposed on a common major surface of a body of dielectric material; the body of dielectric material having a plurality of conductive interconnects embedded therein, the embedded interconnects coupling at one end thereof with at least selected ones of said metallic probes.
However, Takagi teaches metallic probes disposed on a common major surface of a body of dielectric material [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches metal probes]; the body of dielectric material having a plurality of conductive interconnects embedded therein, the embedded interconnects coupling at one end thereof with at least selected ones of said metallic probes [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the body of dielectric/insulating material having conductive interconnects/vias embedded as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise metal probes and conductive interconnects in dielectric material which would improve design and help improve testing conducted by test circuit or other circuit. Column 5, lines 59-61 teaches probe head interconnect including conductive trace which is same as interconnects.

8.	Regarding claim 2, Hembree teaches wherein the press apparatus includes means for applying pressure to maintain the temporary bond connection during testing of the wafer, chip or chiplet or to form temporary metallurgical bonds between the plurality of connection pads and the corresponding one or ones of the point(s), ridge(s) or other contact region(s) of the plurality of probes [Figures 1-4, Column 3, lines 55-60 teaches the press apparatus applying pressure to form temporary metallurginal bond].
9.	Regarding claim 3, Hembree teaches wherein the probes with sloping sidewalls are defined by knife-edged microstructures which project, in use, in a direction normal to a major plane defined by at least one of the connection pads on the wafer, chip or chiplet to be tested [Figures 1-4, knife edged microstructures 50 is shown].
10.	Regarding claim 4, Hembree teaches wherein the knife-edged microstructures have an inner 632275-1 - 25 -core of a relatively soft conductive material and an outer coating or layer of a relatively hard conductive material disposed on said inner core [Figures 1-4, the knife edged microstructure 50 has an inner core of soft conductive material and an outer coating of hard conductive material].
11.	Regarding claim 5, Hembree teaches wherein the knife-edged microstructures have a body core of a relatively soft conductive material and tip end of a relatively hard conductive material disposed on said body [Figures 1-4, knife edged microstructures 50 is shown].
12.	Regarding claim 7, Hembree teaches wherein the press apparatus is a conventional die bonder [Figures 1-4, the press apparatus 12 is shown, see die bonder 44A, 44B].
13.	Regarding claim 8, Hembree teaches wherein the probe head or interposer has first and second major surfaces and wherein the plurality of probes are disposed on a first major surface of the probe head or interposer and wherein a plurality of connection pads are disposed on said second major surface, the plurality of connection pads disposed on said second major surface being interconnected with the plurality of probes disposed on said first major surface via said conductive interconnects embedded in said body of (dielectric) material [Figures 1-4, the probe head 24 has first and second major surfaces; Column 5, lines 59-61 teaches interconnect probe head 24 including conductive traces].
Hembree does not explicitly teach said body of dielectric material.
However, Takagi teaches said body of dielectric material. [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the body of dielectric/insulating material having conductive interconnects/vias embedded as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. Column 5, lines 59-61 teaches probe head interconnect including conductive trace which is same as interconnects.
14.	Regarding claim 24, Hembree teaches wherein the probe head or interposer has first and second major surfaces and wherein the first mentioned plurality of probes are disposed on a first major surface of the probe head or interposer and wherein a second plurality of probes are disposed on said first major surface spaced a distance from the first mentioned plurality of probes, the second plurality of connection pads disposed on said first major surface being interconnected with the first mentioned plurality of probes disposed on said first major surface via said metal conductors in said body of (dielectric) material [Figures 1-4, the arrangement of first and second plurality of probes is shown].
Hembree does not explicitly teach said body of dielectric material.
However, Takagi teaches said body of dielectric material [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the test apparatus having a layer of dielectric/insulating material].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. 
15.	Regarding claim 25, Hembree teaches wherein the first mentioned plurality of probes is adapted for connection to the pads on wafers, chips or chiplets during testing Response to an Official Action same while the second plurality of probes and the metal conductors in said body of (dielectric) material are adapted for connection to a readout chip whereby the pads on wafers, chips or chiplets and the readout chip are directly connected via the apparatus during said testing [Figures 1-4, the arrangement of probes and conductors in material is shown].
Hembree does not explicitly teach said body of dielectric material.
However, Takagi teaches said body of dielectric material [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the test apparatus having a layer of dielectric/insulating material].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. 
16.	Regarding claim 26, Hembree teaches the temporary bond apparatus [Figures 1-4, the temporary bond apparatus is shown].
Hembree does not explicitly teach wherein the common major surface of the body of dielectric material is a planar surface.
However, Takagi teaches herein the common major surface of the body of dielectric material is a planar surface [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the body of dielectric/insulating material].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. 


17.	Regarding claim 9, Hembree teaches A temporary bond apparatus for forming removable and/or temporary connections to a wafer, chip or chiplet, the wafer, chip or chiplet having a plurality of flat metallic pads coupled to circuits to be tested in the wafer, chip or chiplet [Figures 1-4, a temporary bond apparatus for forming removable and/or temporary connections between a testing fixture 24 and a wafer, chip or chiplet 14 having flat metallic pads 56, 22], the temporary bond apparatus comprising: a plurality of knife-edge members disposed on a (dielectric) surface of the temporary bond apparatus and pointing in a direction normal to the (dielectric) surface of the temporary bond apparatus, (the body of dielectric material having a plurality conductors embedded therein connecting with at least selected ones of the of knife-edge plurality members) [Figures 1-4, a plurality of knife edged members 50 disposed on testing fixture 24 is shown; Column 5, lines 59-61 teaches interconnect probe head 24 including conductive traces]; and a press apparatus for imparting a compressive force between the knife-edged members and the plurality of flat wafer pads to thereby form, in use, a temporary electrical connection bond between (i) the plurality of flat wafer pads on the wafer, chip or chiplet to be tested and (ii) the plurality of knife-edge members [Figures 1-4, a press apparatus 12 for imparting a compressive force between the knife edged members and wafers pads to form a temporary electrical connection is shown, see Column 3, lines 55-60, Column 5, lines 62-66, Column 6, lines 35-54].
Hembree does not explicitly teach the body of dielectric material having a plurality conductors embedded therein connecting with at least selected ones of the of knife-edge plurality members.
However, Takagi teaches the body of dielectric material having a plurality conductor embedded therein connecting with at least selected ones of the of knife-edge plurality members [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the body of dielectric/insulating material having conductive interconnects/vias embedded as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. Column 5, lines 59-61 teaches probe head interconnect including conductive trace which is same as interconnects.

18.	Regarding claim 10, Hembree teaches wherein a number of the knife-edge members is greater than a number of the flat wafer pads [Figure 2, see knife edge member 50 and wafer pads 22].
19.	Regarding claim 12, Hembree teaches wherein said knife-edge member comprise an inner core of a relatively soft metallic material and an outer layer of a relatively harder metallic material disposed on the relatively soft metallic material [Figures 1-4, knife-edge member comprise an inner core of a relatively soft metallic material and an outer layer of a relatively harder metallic material disposed on the relatively soft metallic material].
20.	Regarding claim 13, Hembree teaches wherein the temporary electrical connection bond is a temporary metallurgical bond that can be overcome without damage to the circuits in the wafer, chip or chiplet wafer, chip or chiplet [Figures 1-4, the temporary electrical connection bond is a temporary metallurgical bond].
21.	Regarding claim 14, Hembree teaches wherein, after the circuits of the wafer, chip or chiplet have been tested and determined to be good, the press apparatus imparts a greater compressive force between the knife-edged members and the plurality of flat wafer pads than was used initially to thereby form, in use, a high performance electrical connection bond between (i) the plurality of flat wafer pads on the wafer, chip or chiplet and (ii) the plurality of knife-edge members, the high performance electrical connection bond having a greater bonding strength than the temporary electrical connection bond [Figures 1-4, the press apparatus function of applying compressive force is taught].
22.	Regarding claim 15, Hembree teaches the temporary bond apparatus according to claim 9 wherein the temporary electrical connection bond is a contact (non-metallurgical) bond [Figures 1-4, the temporary electrical bond is shown].
23.	Regarding claim 27, Hembree teaches wherein the (dielectric) surface of the temporary bond apparatus is essentially planar and wherein the plurality of knife-edge members is disposed on connection pads disposed on an essentially planar (dielectric) surface of the temporary bond apparatus [Figures 1-4, the temporary bond apparatus and knife-edge members is shown].
Hembree does not explicitly teach dielectric surface.
However, Takagi teaches dielectric surface [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the body of dielectric/insulating material having conductive interconnects/vias embedded as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric surface which would improve testing conducted by test circuit or other circuit by avoiding short circuit. Column 5, lines 59-61 teaches probe head interconnect including conductive trace which is same as interconnects.

24.	Regarding claim 16, Hembree teaches A method of testing wafers, chips or chiplets using temporary bond connections [Figures 1-4, a method of testing wafers, chips, or chiplets using temporary bond connections is taught], comprising a. forming a test apparatus comprising a plurality of members with sloping sidewalls pointing in a direction normal to a major axis of the test apparatus, (the test apparatus also having a layer of dielectric material with conductors embedded therein, the conductors in the dielectric material being ohmically coupled with the members having sloping side walls) [Figures 1-4, forming a test apparatus comprising members 50 with sloping sidewalls is taught]; b. applying a compressive force between the members with sloping sidewalls of the test apparatus and pads associated with a wafer, chip or chiplet under test to form temporary electrical connections between the members with sloping sidewalls of the test apparatus and pads associated with the wafer, chip or chiplet under test [Figures 1-4, a compressive force is applied see direction 40 between the members 50 and pads 22]; c. conducting tests of the circuity in the wafer, chip or chiplet under test, said tests 632275-1 -27-including applying electrical signals to and/or sensing electrical signals in said wafer, chip or chiplet under test via said temporary electrical connections [Figures 1-4, tests of the circuit in the wafer is conducted, test includes applying electrical signals to and/or sensing electrical signal in wafer; see Column 3, lines 55-60, Column 5, lines 62-66, Column 6, lines 35-54].  
Hembree does not explicitly teach the test apparatus also having a layer of dielectric material with conductors embedded therein, the conductors in the dielectric material being ohmically coupled with the members having sloping side walls.
However, Takagi teaches the test apparatus also having a layer of dielectric material with conductors embedded therein, the conductors in the dielectric material being ohmically coupled with the members having sloping side walls [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the test apparatus having a layer of dielectric/insulating material with conductors/vias/traces embedded therein].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. Column 5, lines 59-61 teaches probe head interconnect including conductive trace which is same as interconnects.

25.	Regarding claim 17, Hembree teaches wherein the members with sloping sidewalls define knife-like microstructures (disposed on said layer of dielectric material) [Figures 1-4, knife edged microstructures 50 is shown].
Hembree does not explicitly teach disposed on said layer of dielectric material.
However, Takagi teaches disposed on said layer of dielectric material [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the test apparatus having a layer of dielectric/insulating material with conductors/vias/traces embedded therein].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. Column 5, lines 59-61 teaches probe head interconnect including conductive trace which is same as interconnects.
26.	Regarding claim 18, Hembree teaches wherein said knife-like microstructures comprise a body of a relatively soft metallic material and a tip of a relatively harder metallic material disposed on the relatively soft metallic material [Figures 1-4, the knife edged microstructure 50 has an inner core of soft conductive material and an outer coating of hard conductive material].
27.	Regarding claim 19, Hembree teaches wherein a number of the knife-edge microstructures is greater than a number of the pads associated with the wafer, chip or chiplet under test [Figure 1, see knife edge microstructures 50 and pads 22].
28.	Regarding claim 20, Hembree teaches wherein a plurality tips of the knife-edge microstructures contact as least one of the pads associated with the wafer, chip or chiplet under test [Figures 1-4, contact between tips and pads is shown].
29.	Regarding claim 21, Hembree teaches wherein a plurality tips of the knife-edge microstructures contact corresponding ones of the pads associated with the wafer, chip or chiplet under test [Figures 1-4, Hembree teaches contact between tips and pads].
30.	Regarding claim 22, Hembree teaches wherein the test apparatus includes a probe head having the plurality of members with sloping sidewalls disposed thereon, the plurality of members pointing in a direction normal to a major axis of the probe head [Figures 1-4, the test apparatus includes a probe head 24 as shown].
31.	Regarding claim 23, Hembree teaches wherein the test apparatus further includes an interposer disposed between the between the probe head and a portion of a die bonder, the die bonder applying the compressive force between the members with sloping sidewalls of the test apparatus and pads associated with the wafer, chip or chiplet under test [Figures 1-4, the test apparatus includes an interposer 32 as shown, see die bonder 44a, 44b].
32.	Regarding claim 28, Hembree teaches wherein the layer of (dielectric) material with conductors embedded therein has an essentially planar surface and wherein the plurality of members with sloping sidewalls pointing in a direction normal to a major axis of the test apparatus is disposed on said essentially planar surface of said layer of (dielectric) material [Figures 1-4, the layer of material with conductors/vias/traces has an essentially planar surface as shown].
Hembree does not explicitly teach said body of dielectric material.
However, Takagi teaches said body of dielectric material [Figures 1-10, Column 1, lines 47-55, Column 6, lines 13-15, Column 7, lines 23-34 teaches the test apparatus having a layer of dielectric/insulating material].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree with Takagi. Doing so would allow Hembree to comprise dielectric material body which would improve testing conducted by test circuit or other circuit by avoiding short circuit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
33.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

34.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hembree (US 6,296,171).
35.	Regarding claim 6, Hembree teaches the apparatus.
Hembree does not explicitly teach wherein the temporary bond connection has an ohmic resistance of less than one ohm.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree to optimize the value of resistance because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05). Doing so would allow the connection to have a low resistance in order to help improve measurement.
36.	Regarding claim 11, Hembree teaches the bonding apparatus.
Hembree does not explicitly teach wherein the temporary electrical 632275-1 - 26 -connection bond is a temporary tack bond having a resistance of no more than 1 Ohm.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hembree to optimize the value of resistance because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05). Doing so would allow the connection to have a low resistance in order to help improve measurement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868